DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirven et al. (US PGPUB No. 2017/0052937; Pub. Date: Feb. 23, 2017) in view of Horn et al. (US PGPUB No. 2017/0220206; Pub. Date: Aug. 3, 2017).
Regarding independent claim 1,
	Sirven discloses a method of simultaneously displaying a list of items and content associated with a selected item on a same screen, comprising: generating and displaying an original list of search results, the original list of search results comprising a plurality of items, and the plurality of items displayed in different columns of the original list; See FIG. 6 and Paragraph [0067], (FIG. 6 illustrates a columnar display 602 of tag elements that correspond to query terms used to perform an image search obtained from surrounding text, i.e. generating and displaying an original list of search results comprising a plurality of items displayed in different columns of the original list (e.g. list 602 comprises three columns).)
detecting a selection of an item among the plurality of items; See Paragraph [0068], (One or more tag elements 602 may be selected to further launch a search based on corresponding query terms and/or named entities, i.e. detecting a selection of an item among the plurality of items.)
obtaining webpage content associated with a selected item; See FIG. 7 and Paragraph [0069], (FIG. 7 illustrates selection of item "Golden Gate Bridge" 702 of the one or more tag elements, which generates a columnar image search panel 704.)
automatically converting a display mode of the search results to a single-column mode in response to the selection of the item, See Paragraph [0068], (One or more tag elements 602 may be selected to further launch a search based on corresponding query terms and/or named entities which results in the display of image panel 704  as in FIG. 7, i.e. automatically converting a display mode of the search results to a single column mode in response to the selection of the item (e.g. the image panel comprises a vertically-scrollable column of images representing search results).)
wherein the automatically converting of a display mode of the search results in response to the selection of the item further comprises: automatically adjusting the original list to generate a second list that comprises a single column of displaying a subset of the plurality of items, See FIG. 7 and Paragraph [0068], (One or more tag elements 602 may be selected to further launch a search based on corresponding query terms and/or named entities which results in the display of image panel 704  as in FIG. 7, i.e. automatically adjusting the second list (e.g. selected query items are illustrated in bold as in element 702) to generate a second list that comprises a single column displaying a subset of the plurality of items (e.g. image panel 704 is a vertically-scrollable column of images retrieved based on selection of term 702 of the plurality of terms, i.e. a subset of the plurality of items).)
wherein the subset of the plurality of items comprises the selected item, See FIG. 7 and Paragraph [0069], (In the example interface provided in FIG. 7, a user selects the term "Golden Gate Bridge" which is then highlighted. The system then generates image panel 704 which comprises a plurality of images relating to the Golden Gate Bridge, i.e. the subset of the plurality of items comprises the selected item.)
and automatically displaying the second list and the webpage content associated with the selected item on the same screen. See FIG. 7, (Image panel 704 represents a plurality of images corresponding to results of an image search. The columns representing query terms, the vertical listing of images and images themselves are presented in the user interface 700, i.e. a second list of webpage content associated with the selected item displayed on a same screen.)
Sirven does not disclose the step wherein the automatically adjusting the original list to generate the second list further comprises determining the subset of the plurality of items based at least in part on a position of the selected item in the plurality of items;
	Horn discloses the step wherein the automatically adjusting the original list to generate the second list further comprises determining the subset of the plurality of items based at least in part on a position of the selected item in the plurality of items; See FIGURES 3D-3E and Paragraph [0032], (Disclosing a productivity application that includes a process for searching and rendering content for presentation. FIGs 3D-3E illustrate a process of arranging and re-arranging a user category interface in an online content panel in response to user input. Specifically, FIG. 3D illustrates a plurality of categories 342-347 wherein a user selects category 342 "Types of coffee". FIG. 3E illustrates a following re-arranged screen wherein online content panel 341 comprises elements of the list of initial categories, i.e. the boxes below the search bar "Coffee" "Types of Coffee" "Coffee Beans" represent a subset of the original list. Panel 341 additionally contains elements retrieved based on the selected category, i.e.  the second list comprises the images representing Espresso, Coffee, Cappuccino, Americano as search results to the query input "Types of Coffee") The examiner notes that panel 341 is rearranged to contain a subset of the original list of categories wherein the selected category is highlighted as in FIG. 3E, i.e. the automatic adjusting of the original list is based in part on a position of the selected item (e.g. the selected item is kept in panel 341 and highlighted).
Sirven and Horn are analogous art because they are in the same field of endeavor, content display optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sirven to include the method of re-arranging search interface elements as disclosed by Horn. Doing so would allow the user to quickly navigate the search interface by presenting content for a particular selection while also incorporating allowing quick and intuitive controls that allow a user to navigate multiple pieces of content. These features represent improvements in the field of user experience.

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.


Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.
 

Claim 2-4, 7, 9-11, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirven in view of Horn as applied to claim 1 above, and further in view of Wang et al. (US PGPUB No. 2016/0132922; Pub. Date: May 12, 2016)
Regarding dependent claim 2,
As discussed above with claim 1, Sirven-Horn discloses all of the limitations.
Sirven-Horn does not disclose the step of numbering the plurality of items based on one or more predetermined rules.
	Wang discloses the step of numbering the plurality of items based on one or more predetermined rules. See Paragraph [0024], (A sponsor bidding engine is configured to allow one or more sponsors to bid for placement of their sponsored grouping of search results within a user interface. Search result placement includes a relative location on the user interface and includes the ordering or placement within a listing as described in [0047], i.e. placement is an enumeration within a list based on one or more rules (e.g. the selection of placements based on bidding.)
Sirven, Horn and Wang are analogous art because they are in the same field of endeavor, content display optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sirven-Horn to include the method of determining ordering for search results as disclosed by Wang. Doing so would allow the system to order and rank search results according to relevance, which allows users to visually intuit which items are most likely to satisfy their query. These steps represent an improvement in the user experience.


Regarding dependent claim 3,
As discussed above with claim 1, Sirven-Horn discloses all of the limitations.
Sirven-Horn does not disclose the step of determining the position of the selected item in the plurality of items based on the numbering of the plurality of items.
	Wang discloses the step of determining the position of the selected item in the plurality of items based on the numbering of the plurality of items. See Paragraph [0024], (A sponsor bidding engine is configured to allow one or more sponsors to bid for placement of their sponsored grouping of search results within a user interface. Search result placement includes a relative location on the user interface and includes the ordering or placement within a listing as described in [0047], i.e. placement is an enumeration within a list based on one or more rules (e.g. the selection of placements based on bidding.) 
Sirven, Horn and Wang are analogous art because they are in the same field of endeavor, content display optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sirven-Horn to include the method of determining ordering for search results as disclosed by Wang. Doing so would allow the system to order and rank search results according to relevance, which allows users to visually intuit which items are most likely to satisfy their query. These steps represent an improvement in the user experience.



Regarding dependent claim 4,
As discussed above with claim 3, Sirven-Horn-Wang discloses all of the limitations.
Wang further discloses the step of determining a maximum number of rows to be displayed on the screen; See FIG. 2 and Paragraph [0031], (Indicator 242a describes a maximum number of search results displayed within a result pane, in this example results 1-10 are displayed, i.e. the maximum number of rows is "10".)
determining whether a corresponding number of the selected item exceeds the maximum number of rows to be displayed. See Paragraph [0043], (Disclosing an automatic closing rule configured to limit the amount of panes that may be open at one time which determines which pane to close when the amount of panes is exceeded such as when opening a new pane (e.g. a new pane corresponding to a new selection or search, i.e. a number of the selected item exceeds the maximum number of rows to be displayed). Therefore, each pane comprises a number of rows of results, a new pane may be opened in order to display a further amount of rows which may exceed the maximum amount of panes which limits the amount of rows. Therefore, automatic closing rules control the amount of displayable panes, which additionally limits the amount of total rows on display.)
Sirven, Horn and Wang are analogous art because they are in the same field of endeavor, content display optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sirven-Horn to include the method of determining a maximum amount of items for display as disclosed by Wang. Doing so would allow the system to prevent situations where content may become too small to properly enjoy and/or interact with on a particular user device. These steps represent improvements in the user experience by maintaining a legible amount of content items in order to facilitate user interaction and consumption of said content.

Regarding dependent claim 7,
	As discussed above with claim 1, Sirven-Horn discloses all of the limitations.
	Sirven-Horn does not disclose the step of changing the display mode from the single-column mode back to a previous mode;
and displaying items among the plurality of items in the previous mode based at least in part on the position of the selected item in the plurality of items, wherein an initial item displayed in the previous mode remains the same as an initial one displayed in the single-column mode, and wherein the items displayed in the previous mode comprise the selected item.
	Wang discloses the step of changing the display mode from the single-column mode back to a previous mode; See FIG. 3, (Column selector 300 allows users to add additional columns corresponding to available categories of search results, i.e. changing the display mode from single-column mode to a different mode.) The examiner notes that the column selector allows a user to add/remove result categories at any point during their search, therefore a user can switch back and forth between any number of categories at any point (e.g. going from two categories to one category and then back to two categories).)
and displaying items among the plurality of items in the previous mode based at least in part on the position of the selected item in the plurality of items, wherein an initial item displayed in the previous mode remains the same as an initial one displayed in the single-column mode, and wherein the items displayed in the previous mode comprise the selected item. See FIG. 2, (Illustrating a user interface having multiple search result categories: "Web Results" and "Book Results" wherein the "Web Results" pane comprises identical results to those of FIG. 3 where the only search result category is "Web Results", i.e. displaying items in the previous mode based on the position of the selected item in the plurality of items.) The examiner notes that for FIG. 2 and FIG. 3, the "Web Results" pane search results are identical across illustrations, i.e. the initial item displayed in the previous mode remains the same as an initial one displayed in the single column mode. See Paragraph [0032], (When a user selects a search result, the browser retrieves and displays the associated webpage. The body region of one of the search result panes may include a preview version of the web pages, i.e. wherein the determined items to be displayed comprise the selected item (e.g., the preview corresponds to the content associated with the selected search result) that is associated with the web search results.)
Sirven, Horn and Wang are analogous art because they are in the same field of endeavor, content display optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sirven-Horn to include the method of determining a maximum amount of items for display as disclosed by Wang. Doing so would allow the system to prevent situations where content may become too small to properly enjoy and/or interact with on a particular user device. These steps represent improvements in the user experience by maintaining a legible amount of content items in order to facilitate user interaction and consumption of said content.

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 11,
The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.
Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.




Claim 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirven in view of Horn and Wang as applied to claim 3 above, and further in view of Kennedy, JR. (US PGPUB No. 2016/0266749; Pub. Date: Sep. 15, 2016).
Regarding dependent claim 6,
As discussed above with claim 4, Sirven-Horn-Wang discloses all of the limitations.
Sirven-Horn-Wang does not disclose the step wherein in response to a determination that the corresponding number of the selected item does not exceed the maximum number of rows to be displayed, displaying items among the plurality of items from a top to a bottom of the screen based on their respective numbers of the items, wherein the displayed items comprise the selected item
	Kennedy JR discloses the step wherein in response to a determination that the corresponding number of the selected item does not exceed the maximum number of rows to be displayed, displaying items among the plurality of items from a top to a bottom of the screen based on their respective numbers of the items, wherein the displayed items comprise the selected item. See Paragraph [0039], (Disclosing a method for providing content on a user device based on the screen size of the device. When the available content exceeds the available screen size, the content is adjusted such that it may be navigated easily in the form of adjustable panels.)  FIG. 4 illustrates a method where for a collection of panels 402, the amount of columns and rows of content displayed in each device varies based on screen size limitations. Desktop computer 408 is capable of displaying every panel that comprises slide 402. See FIG. 7 and Paragraph [0064], (Method 700 comprises step 706 of selecting panels to be displayed starting from the top of the layout, i.e. displaying the selected item from top to bottom of the screen based on their respective numbers, wherein the displayed items comprise the selected item.)
Sirven, Horn, Wang and Kennedy JR are analogous art because they are in the same field of endeavor, content display optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sirven-Horn-Wang to include the method of dynamically adjusting content for display as disclosed by Kennedy JR. Doing so would allow users to navigate content that is dynamically adjusted to fit any screen size, thereby improving the user experience by not having to truncate, clip or otherwise distort content that does not fit on a user’s screen.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.


Claim 5, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Srinivasaraghavan and KENNEDY JR as applied to claim 4 above, and further in view of Collins et al. (US Patent No. 9,213,749; Date of Patent: Dec. 15, 2015).
Regarding dependent claim 5,
As discussed above with claim 4, Sirven-Horn-Wang discloses all of the limitations.
The examiner notes that while Wang discloses determining that a corresponding number of [a] selected item exceeds [a] maximum number of rows to be displayed. See Paragraph [0043], (Wherein the system may determine if a maximum amount of panes has been reached, wherein each pane has a maximum amount of rows. The system may use automatic closing rules to detect and respond to the maximum amount of panes and subsequently rows being reached.)
	Sirven-Horn-Wang does not disclose the step of in response to a determination that the corresponding number of the selected item exceeds the maximum number of rows to be displayed, displaying the selected item at a bottom of the screen and displaying other items among the plurality of items up to a top of the screen based on their respective numbers of the selected item and the other items.
	Collins discloses the step of displaying the selected item at a bottom of the screen and displaying other items among the plurality of items up to a top of the screen based on their respective numbers of the selected item and the other items. See FIG. 2 and Col. 7, lines 48-59, (FIG. 2 illustrating a user interface having a content item block 230 drawn at the bottom of the user interface and a listing of search results 202 organized above, i.e. displaying a selected item at a bottom of the screen and displaying other items among the plurality of items up to a top of the screen. Any suitable number, type and location of content item blocks may be used, therefore one of ordinary skill in the art would be able to recognize that a configuration where content blocks are displayed at the bottom of the page is a possible interface layout.) Note Col. 5, lines 31-35 & 40-42, (A search engine uses a search index to identify resources relevant to a user input query. Search results are ordered according to various scores and provided to the requesting user device via the graphical user interface, i.e. based on their respective numbers of the selected item and other items.)
	Wang, Srinivasaraghavan, Kennedy JR and Collins are analogous art because they are in the same field of endeavor, optimizing display of content. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Wang-Srinivasaraghavan-Kennedy JR to include the method of displaying content as in a bottom-to-top format as disclosed by Collins. Col. 3, lines 41-45 of Collins disclose that the flexible content item presentations account for the presentation context of a particular piece of content in a manner that is likely to satisfy a user's informational need. Thereby improving the user experience by optimally placing relevant interface elements that represent useful or desirable content.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive. The corresponding rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                              
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159